Case 1:19-cv-00960-AJT-TCB Document 1-2 Filed 07/24/19 Page 1 of 8 PagelD# 6

EXHIBIT A
Case 1:19-cv-00960-AJT-TCB Document 1-2 Filed 07/24/19 Page 2 of 8 PagelD# 7

 

COMMONWEALTH of VIRGINIA

POST OFFICE BOX 2452 Secreta ry oO if th e Co mmonwea Ith RICHMOND, VIRGINIA 23218-2452

NOTICE OF SERVICE OF PROCESS

VIP Transport East, Inc. 6/16/2019

2703 Wardlow Road
Corona, CA 92882

Olga M. Toledo
VS.

VIP Transport East, Inc.

Summons and Complaint

Dear Sir/Madam:

You are being served with the enclosed notice under section 8.01-329 of the Code of Virginia
which designates the Secretary of the Commonwealth as statutory agent for Service of Process.

If you have any questions about the matter, PLEASE contact the f the enclosed/belo
mentioned court or any attorney of your choice. Our office does not accept pa ents on behalf
of debts. The Secretary of the Commonwealth's ONLY responsibility is to mail the enclosed

papers to you.

 

COURT:

Fairfax County Circuit Court
4110 Chain Bridge Road
Fairfax, VA 22030-4009

Service of Process Clerk
Secretary of the Commonweélth's
Office

 
 

Case 1:19-cv-00960-AJT-TCB Document 1-2 Filed 07/24/19 Page 3 of 8 PagelD# 8

. = wy
we 2019 065/73

AFFIDAVIT FOR SERVICE OF PROCESS ONTHE __ Case No. ,

SECRETARY OF THE COMMONWEALTH _ FILED

Commonwealth of Virginia » VA. CODE §§ 8.01-301, -310, a2 le INTAKE

Fairfax CRB BY. wm Qa PM I2E of Qevnnenennernnnnnnnenennnns Cirouit Court
Q@HN T FREY VIP TRANSPORT EAST, INC.

J

FAIRFAX>-VA

OLGA M. TOLEDO

 

Corona, California 92882

 

TO THE PERSON PREPARING THIS AFFIDAVIT: You must comply with the appropriate requirements listed on the back of this form.

 

 

 

 

 

 

 

Attachments: [*] Summons and Complaint f ] Notice
[J
I, the undersigned Affiant, state under oath that
[ ] the above-named defendant [x] Vip TRANSPORT BAST, INC.
whose last known address is [] same as above [ ]
1. [x] isanon-resident of the Commonwealth of Virginia or a foreign corporation and Virginia Code § 8.01-328.1(A) 43
applies (see NON-RESIDENCE GROUNDS REQUIREMENT on page 2). ==
2. [ ] isaperson whom the party seeking service, after exercising due diligence, has been unable to locate (see DUE DILIGENCE

REQUIREMENT ON BACK)

 

is the hearing date and time on the attached process or notice (if applicable).

 

 

 

 

DATE []PpRTY RAPARTIQA ¥ a [ ] PARTY'S REGULAR AND BONA FIDE EMPLOYEE
State of ae [ kG Face

Acknowledged, subscribed and sworn to before me joseph I. 1a pen Je aid CA:
- PRINT NAME OF SIGNATORY

Bf Mf. nnn Pasta ed pronrrant

Notary Registration No. TTL.B IS Deeesene My commission expires: Mi f:30/2022
stamped envelope was

  
 

 

S02/8/2# "93
OMENd AYVLON

 

 

2202 ‘OG AON S3UIdx3 NOISSINWOD AW
VINISYIA JO HIIWAMNOWNO9

[ ] Verification by the clerk of court of the date of filing of the certificate of compliance is requested. A self-addressed
provided to the clerk at the time of filing this Affidavit.

 

NOTICE TO THE RECIPIENT from the Office of the Secretary of the Commonwealth of Virginia:
-329 of the Code of Virginia which designates the Secretary

You are being served with this notice and attached pleadings under Section 8.01 gnates |
of the Commonwealth as statutory agent for Service of Process. The Secretary of the Commonwealth’s ONLY responsibility is to mail, by
certified mail, return receipt requested, the enclosed papers to you. If you have any questions concerning these documents, you may wish to

sesk advice from a lawyer.
SERVICE OF PROCESS IS EFFECTIVE ON THE DATE WHEN SERVICE IS MADE ON THE SECRETARY OF THE COMMONWEALTH.

: CERTIFICATE OF COMPLIANCE
I, the undersigned, Clerk in the Office of the Secretary of the Commonwealth, hereby certify the following:

 

1 6
MA 201 3 , legal service in the above-styled case was made upon the Secretary of the

I. On
rsons t be-senyge in accordance with Section 8.01-329 of the Code of Virginia, as amended.
UNE bab

Commonwealth, as statutory agent ‘oF
2. On ..., papers described in the Affidavit and a copy of this Affidavit were forwarded by
certified mail, return receipt requested, to the party designated to be served with process in the Affidavit.

pb

SERVICE OF PROCESS CLERK, DESIGNATED
BY THE AUTHORITY OF THE SECRETARY OF THE COMMONWEALTH

 

 

FORM CC-i418 (MASTER, PAGE ONE OF TWO) 07/13
Case 1:19-cv-00960-AJT-TCB Document 1-2 Filed 07/24/19 Page 4 of 8 PagelD# 9

NON-RESIDENCE GROUNDS REQUIREMENT:
If box number 1 is checked, insert the appropriate subsection number:

A court may exercise personal jurisdiction over a person, who acts directly or by an agent, as to a cause of
action arising from the person’s:

1. Transacting any business in this Commonwealth;
2. Contracting to supply services or things in this Commonwealth;
3. Causing tortious injury by an act or omission in this Commonwealth,

4. . Causing tortious injury in this Commonwealth by an act or omission outside this Commonwealth if he
regularly does or solicits business, or engages in any other persistent course of conduct, or derives
substantial revenue from goods used or consumed or services rendered in this Commonwealth;

5. Causing injury in this Commonwealth to any person by breach of warranty expressly or impliedly made in
the sale of goods outside this Commonwealth when he might reasonably have expected such person to
use, consume, or be affected by the goods in this Commonwealth, provided that he also regularly does or
solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from

goods used or consumed or services rendered in this Commonwealth;
6. Having an interest in, using, or possessing real property in this Commonwealth,

7. Contracting to insure any person, property, or risk located within this Commonwealth at the time of
contracting;

8(ii). Having been ordered to pay spousal support or child support pursuant to an order entered by any court of
competent jurisdiction in this Commonwealth having in personam jurisdiction over such person; or

10. Having incurred a liability for taxes, fines, penalties, interest, or other charges to any political subdivision
of the Commonwealth.

DUE DILIGENCE REQUIREMENT:
If box number 2 is checked, the following provision applies:

When the person to be served is a resident, the signature of an attorney, party or agent of the person seeking
service on such affidavit shall constitute a certificate by him that process has been delivered to the sheriff or to a
disinterested person as permitted by § 8.01-293 for execution and, if the sheriff or disinterested person was
unable to execute such service, that the person seeking service has been unable, after exercising due diligence,

to locate the person to be served.

FORM CC-1418 (MASTER, PAGE TWO OF TWO) 11/07
See Sn re

TES SSR cs

porsesoe

 

21ST

ENE PEL Ee ae

Case 1:19-cv-00960-AJT-TCB Document 1-2 Filed 07/24/19 Page 5 of 8 PagelD# 10

COMMONWEALTH OF VIRGINIA
CIRCUIT COURT OF FAIRFAX COUNTY
4110 CHAIN BRIDGE ROAD
FAIRFAX, VIRGINIA 22030
703-691-7320
(Press 3, Press 1)

Olga M Toledo vs. Isaac Caldwell Jr et al.
CL-2019-0006573

TO: VIP Transport East Inc
2703 Wardlow Road
Corona CA 92882

SUMMONS - CIVIL ACTION

The party upon whom this summons and the attached complaint are served is hereby
notified that unless within 21 days after such service, response is made by filing in the
Clerk’s office of this Court a pleading in writing, in proper legal form, the allegations and
charges may be taken as admitted and the court may enter an order, judgment or decree
against such party either by default or after hearing evidence.

APPEARANCE IN PERSON IS NOT REQUIRED BY THIS SUMMONS.

Done in the name of the Commonwealth of Virginia, on May 10, 2019.
JOHN T. FREY, CLERK

PF sla Thewli.

Deputy Clerk

Plaintiffs Attorney: Joseph T. Trapeni Jr.
Case 1:19-cv-00960-AJT-TCB Document 1-2 Filed 07/24/19 Page 6 of 8 PagelD# 11

r
VIRGINIA: Ciyy “Ep
“big My NTA tee
IN THE CIRCUIT COURT FOR FAIRFAX COUNTY 4) ~g hy .
OLGA M. TOLEDO, ‘ Ager Coby
‘VA
Plaintiff, ;
v. CaseNo2 0 1 9 06575
~ ISAAC CALDWELL, JR.,
1328 Dartmouth Avenue
Baltimore, MD 21234
SERVE: VA Commissioner of DMV
- AND
VIP TRANSPORT EAST, INC.
2703 Wardlow Road
Corona, CA 92882 .

SERVE: Secretary of the Commonwealth

Defendants.

COMPLAINT

COMES NOW the plaintiff, Olga M. Toledo, by counsel, and files this Complaint against
the defendants, Isaac Caldwell, Jr. and VIP Transport East, Inc., jointly and severally, on the

| grounds and in the amount as hereinafter set forth:

1. On or about July 17, 2017, at around 11:00 a.m., the plaintiff was operating a motor
vehicle on eastbound Georgetown Pike, in Fairfax County, Virginia.

2. Defendant, Isaac Caldwell, Jr., was operating a tractor trailer freight vehicle owned by ~
his employer VIP Transport East, Inc. which was pulling a trailer on westbound Georgetown
Pike in Fairfax County, Virginia when his trailer crossed the center line, entered plaintiff's lane
of travel and collided with and dragged plaintiff's vehicle, forcing it into another eastbound
vehicle. .

3. At all times relevant hereto, defendant Isaac Caldwell, Jr., was acting within the scope

 
Case 1:19-cv-00960-AJT-TCB Document 1-2 Filed 07/24/19 Page 7 of 8 PagelD# 12

and in the course of his employment or agency with defendant VIP Transport East, Inc.

4. At that time and place it was the duty of defendant, Isaac Caldwell, Jr., to keep his
vehicle under proper control, to remain in his lane of travel, to pay full time and attention to the
operation of his vehicle, to keep a proper lookout, and to otherwise operate his vehicle with
reasonable care and with due regard for others using the road.

4. Notwithstanding said duties and in breach thereof, defendant, Isaac Caldwell, Jr., did
then and there so carelessly, recklessly and negligently operate his vehicle that he crossed the
center line of the roadway, entered plaintiff's lane of travel and collided with plaintiff's vehicle.
Defendant, Isaac Caldwell, Jr., was negligent in that he failed to keep his vehicle under proper
control, failed to keep his vehicle within his lane of travel, failed to pay full time and attention to
the operation of his vehicle, failed to keep a proper lookout, and failed to otherwise operate his
vehicle with reasonable care and with due regard for others using the road.

5. Asa direct and proximate result thereof, plaintiff was caused to sustain serious and
permanent injuries, has been and will be prevented from transacting her business, has suffered
and will continue to suffer wage loss, will suffer impairment of her earning capacity, has
suffered and will continue to suffer physical pain and mental anguish, has sustained permanent
injury and has incurred and will incur in the future hospital, doctors’ and related bills in an effort
to be cured of said injuries.

| WHEREFORE, plaintiff demands judgment against the defendants, Isaac Caldwell, Jr.
and VIP Transport East, Inc., jointly and severally, in the amount of TWO HUNDRED FIFTY

THOUSAND DOLLARS ($250,000.00) plus interest from July 17, 2017 and costs in this behalf

expended.

OLGA M. TOLEDO
By Counsel
Case 1:19-cv-00960-AJT-TCB Document 1-2 Filed 07/24/19 Page 8 of 8 PagelD# 13

 

 

_ Facsimile 703- 273. 0178
josephtrapeni@gmail.com

 
